             Case 3:19-cv-30025-MGM Document 31 Filed 09/10/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


DENNIS G. LOMAX, pro se                        )
                                               )
Plaintiff                                      )
                                               ) CIVIL CASE NUMBER 3:19-cv-30025-MGM
v.                                             )
                                               )
WIKIMEDIA FOUNDATION, INC. et al
                                               )
                                               )
Defendants


PLAINTIFF'S OPPOSITION TO DEFENDANT'S MOTION FOR LEAVE TO FILE A REPLY
MEMORANDUM OF LAW

BACKGROUND

Plaintiff filed an Amended Complaint (AC), ECF No. 16, and Defendant WMF filed a Motion to

Dismiss (MTD) , ECF No. 19 (with Memorandum, ECF No. 20, and Declaration, ECF No. 21, and to

which Plaintiff has filed an Opposition, ECF No. 28.

27 days after the filing of that Opposition, after the court had taken the MTD under advisement, ECF

No. 29, defendant WMF filed a Motion for Leave to File a Reply Memorandum of Law, ECF No. 30.


ARGUMENT


The proposed Reply raises no new substantial issues but rehashes the arguments in the original Motion

to Dismiss, or what it raises that is new is irrelevant. Apparently, Defendant WMF does not believe that

the court can properly interpret the cited cases for itself, and must therefore "assist the court" by

interpreting them in their favor.
             Case 3:19-cv-30025-MGM Document 31 Filed 09/10/19 Page 2 of 3



Plaintiff believes that the application of those cases is clear, but Plaintiff is pro se and looks forward to

the considered judgment of the court.

The Amended Complaint either properly pleads a cause of action or it does not. If the AC is improperly

pled, Plaintiff would expect the court to then allow amendment to remedy defects. The case is complex,

and the complaint could have become long and with extensive attachments, but was kept simple, on the

belief that it was enough to allege simple factual basis for the complaint. If that was incomplete, then

amendment would be appropriate. Plaintiff's first complaint was merely a pro se court form with bare

claims. The Amended Complaint was a first attempt to satisfy pleading requirements, and certainly did

not state all evidence in the possession of plaintiff.

As to "Civil Conspiracy," there was a conspiracy, supported by ample evidence. However, what is

unclear without discovery is the extent to which Defendant WMF participated in the conspiracy, such

that it could be held liable on that account.

Defendant WMF has also objected to a motion not yet made. "To the extent Plaintiff suggests that the

Court should allow Plaintiff leave to further amend the Amended Complaint as against Wikimedia, that

request is improper and should be disregarded."

Plaintiff has not requested that the court permit further amendment "as against Wikimedia," but does

intend a proper amendment to add the other defendants. Plaintiff was not aware that the permission of

the court was required to add defendants, and, discovering that, was planning to request permission.

However, there was a pending MTD, and a new amendment could complicate that, and, further, it might

then occur that the court grants the MTD, but allows amendment, as is normal, so we would end up

with a Fourth Amended Complaint.
            Case 3:19-cv-30025-MGM Document 31 Filed 09/10/19 Page 3 of 3



Plaintiff considers that the Amended Complaint is adequate to allow the case to proceed against the

WMF, but if the court rules otherwise, plaintiff prefers to handle both kinds of possible amendment

with a single request. Where appropriate, the guidance of the court is requested.


REQUEST

Plaintiff respectfully requests that the court reject Defendant WMF's Motion for Leave to File a Reply,

ECF No. 30, as dilatory, repetitive, and unnecessary.


CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on September 10, 2019, I electronically filed the foregoing with the Clerk of
the Court by using the CM/ECF system which will send a notice of electronic filing to all counsel of
record for the parties.
September 10, 2019


(s) Dennis G. Lomax
Dennis G. Lomax, pro se
